NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                    Submitted February 16, 2011*
                                     Decided February 18, 2011

                                                 Before

                                WILLIAM J. BAUER, Circuit Judge 

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DIANE S. SYKES, Circuit Judge



No.  09‐3988

MICHAEL EDWARDS,                                       Appeal from the United States District
    Plaintiff‐Appellant,                               Court for the Southern District of Illinois.

        v.                                             No. 3:09‐cv‐00292‐MJR

DOCTOR OBADINA,                                        Michael J. Reagan,
    Defendant‐Appellee.                                     Judge.

                                              O R D E R

    Michael Edwards, an inmate at Danville Correctional Center, appeals the district court’s
dismissal of his suit under 42 U.S.C. § 1983, in which he alleged that Dr. Olukunle Obadina, a
prison doctor, violated his Eighth Amendment rights in the course of treating his broken nose. 
We dismiss the appeal. 




        *
         The  defendant  was  not  served  in  the  district  court  and  is  not  participating  in  this
appeal.  Therefore the appeal is submitted on the appellantʹs brief and the record.  See FED. R.
APP. P. 34(a)(2)(C).
No. 09‐3988                                                                                     Page 2


    Edwards’s complaint alleged that Obadina refused to refer him to an outside hospital for
care  after  he  suffered  a  broken  nose—the  result  of  a  punch  landed  by  another  inmate. 
Obadina’s refusal, the complaint further alleged, left Edwards in “excruciating pain,” and he
continues to have trouble breathing and sleeping and suffers frequent nose bleeds.  Edwards
attached medical records to his complaint, some reflecting Obadina’s opinion that an outside
evaluation was not medically necessary because he suffered no airway obstruction and the
deformity to his nose was merely “cosmetic.”  Edwards also challenged his custody level and
conditions of confinement.  The district court dismissed the complaint with prejudice for failure
to state a claim, see 28 U.S.C. § 1915A, concluding that Edwards’s allegations against Obadina
did not rise to the level of deliberate indifference and that his claims about his custody level
and conditions of confinement did not pertain to Obadina, the sole defendant. 

    Edwards filed a timely notice of appeal, but a month later he moved under Federal Rule of
Civil Procedure 59(e) to alter or amend the judgment, as well as to amend his complaint.  The
district court dismissed that motion for lack of jurisdiction, explaining that it was divested of
jurisdiction  when  Edwards  filed  his  notice  of  appeal.    Edwards  then  filed  two  successive
notices of appeal from the judgment, one of which explicitly challenged the district court’s
dismissal of his motion to alter or amend the judgment.  We dismissed both notices because
Edwards failed to pay the docketing fees required under Circuit Rule 3(b). 

    In his appellate brief Edwards, proceeding pro se, vaguely contends that the court erred in
dismissing his motion to alter or amend the judgment.  But his first notice of appeal, which is
the only one properly before us, did not—and could not—bring up the later order dismissing
his motion to alter or amend, see FED. R. APP. P. 4(a)(1); Ackerman v. Northwestern Mut. Life Ins.
Co.,  172  F.3d  467,  468‐69  (7th  Cir.  1999).    Because  he  raises  no  argument  challenging  the
dismissal of his complaint for failure to state a claim, he waived the only possible issue we have
jurisdiction to review.  See FED. R. APP. P. 28(a)(9)(A); Wallace v. McGlothan, 606 F.3d 410, 421
n.6 (7th Cir. 2010).  Even a pro se appellant must present a reason for overturning the district
court’s judgment.  See Anderson v. Hardman, 241 F.3d 544, 545‐46 (7th Cir. 2001). 

    We make one final observation: the district court improperly invoked the language of fact
pleading  when  it  concluded  that  Edwards  had  “not  alleged  facts  indicating  deliberate
indifference by Defendant Obadina.”  Repeatedly we have emphasized that plaintiffs, including
prisoners whose civil suits are screened under 28 U.S.C. § 1915A, need not plead facts.  See, e.g.,
Santiago v. Wells, 599 F.3d 749, 759 (7th Cir. 2010); George v. Smith, 507 F.3d 605, 608 (7th Cir.
2007); Simpson v. Nickel, 450 F.3d 303, 306 (7th Cir. 2006).  Edwards does not challenge the
dismissal of his complaint, however, and accordingly the appeal is DISMISSED.